Per Curiam.
Appellant argues, on motion for rehearing, that he is entitled to a new trial because of the probability that the jury was influenced by the pretrial publicity initiated by the attorney general and others and discussed in the opinion.
On the appeal, appellant sought dismissal on the ground that “it is obvious that a repetition of this behavior [by agents of the state] can be deterred only if its consequence is a total denial of prosecution” and “In effect and in spirit, albeit not formally, the State’s conduct adds up to an executive ‘Bill of Attainder’.” 1 He said:
“Appellant is not relying upon a prejudicial pretrial publicity rationale, such as that urges [sic] in State v. Nutley, 24 Wis. (2d) 527, 129 NW (2d) 155 (1964); Irvin v. Dowd, 366 US. 717 (1961); Rideau v. La., 373 U.S. 723 (1963). In those cases, the courts were concerned with the impact of the content of certain pretrial publicity upon the ultimate trier of fact. The focus was solely upon the content of the material rather than its source. Our focus is solely upon the source, i.e., agents of the state, and particularly the Attorney General.” 2
He failed to ask the trial court for change of venue or continuance, or for a new trial on the specific ground of prejudicial pretrial publicity.3
He failed to include a transcript of the voir dire examination of prospective jurors in the record on appeal, although he now tells us a record was made and transcribed, that he has furnished it to our clerk, and that it *183bshows that only three of the prospective jurors “indicated that they were not aware of the pretrial publicity.” 4
We consider that appellant, in presenting his appeal, argued only, on this aspect of the case, that because the pretrial publicity instigated by the state’s agents might tend to deprive him of a fair trial, the case should be dismissed in order to discipline the state’s agents, but chose not to attempt to convince us of the fact nor the probability that such publicity did influence the jury, so as to entitle him to a new trial.
Appellant calls our attention to Sheppard v. Maxwell, decided June 6, 1966, 384 U. S. 333, 86 Sup. Ct. 1507, 16 L. Ed. (2d) 600, and points out that it was decided only one day before this case. We see nothing in Sheppard which should impel us to review on rehearing a claim in which appellant had so little confidence that he failed to move for continuance or change of venue, failed to move for a new trial on such ground, failed to include a transcript of the voir dire in the record, and failed to argue at the appropriate time.
We decline to review this claim which has been raised for the first time on motion for rehearing.
The motion for rehearing is denied.
Appellant filed a separate motion, seeking review and modification of the sentence imposed. In essence this is also a motion for rehearing, but upon a ground not even hinted at in the briefs on appeal. We did say in the opinion that the sentence “seems quite severe,” but by no means went so far as to characterize this as one of the “rare” cases where “an abuse of discretion clearly appears” so as to overcome our “strong policy against interference with the discretion of the trial court in passing sentence . . . .” 5
This motion is also denied.

 Appellant’s Brief, page 28.


 Appellant’s Brief, pages 22-23.


 He did close his motion after verdict with a request for a new trial in the interest of justice “for all these reasons cumulatively.” Although the quoted phrase can possibly be read as including, among many others, the complaint about the pretrial conduct of the prosecution upon which a motion for dismissal had been grounded, we do not view it as a sufficient specification of this as a ground for a new trial.


 Appellant’s Brief in support of rehearing, page 23.


 State v. Tuttle (1963), 21 Wis. (2d) 147, 150, 124 N. W. (2d) 9.